Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 16 February 2021.  Claims 1-7, 9, 11-14, 16, 18, 19 & 21-24 remain pending in this application.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-14, 16, 18, 19 & 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Drees et al (USPG Pub No. 20120022700A1; Drees .

As for Claim 1, Drees teaches, A data reliability analysis system comprising: 
a configuration scanner, executed by at least one hardware processor, to determine a scanning frequency of a component of a data supply chain, scan, based on the determined scanning frequency, the component of the data supply chain, and determine, based on the scan of the component of the data supply chain, configurations of the component of the data supply chain (see pp. [0054-0059], [0064-0065]; e.g., the reference of Drees teaches of receiving data inputs from within a supply chain management systems {pp. 0088}, for example, to be used by at least a building subsystem integration layer, configuration tools, fault detection and diagnostics layer (FDD), and monitoring and reporting applications, in collaboration with a plurality of other components/modules, which provide the ability to combine data from subsystems/event histories using conditional logic and determine faults through the analysis and comparison of data.  Notably, paragraphs [0064-0065] teaches of the FDD layer has the ability to maintain detailed historical database of relevant data and includes modules that continuously, frequently, or infrequently query, aggregate, transform, search or otherwise process being accessed, therefore, describing a process that accesses data objects at varying frequencies dependent upon conditional limitations pertaining to configuration and fault detection for improved workflow); 
a configuration analyzer, executed by the at least one hardware processor, to analyze the configurations of the component of the data supply chain, detect, based on 

The reference of Drees recites the language of, “a configuration modifier, executed by the at least one hardware processor, to modify, based on the solution related to the at least one defect, a configuration of the configurations to correct the at 
determine whether a number of the defects is greater than a specified threshold (see pp. [0102-0103], [0113-0114]; e.g., the reference of Drees utilizes the a fault detection and diagnostics layer/(FDD) to detect the one or more identified faults within received inputs by performing one or more of a plurality of analytical processes and strategies, such as using EWMA-based control strategies to detect error, and determining whether an error rate exceeds a threshold amount, such as a temperature error greater than a determined metric, in order to indicate that a network is working properly.  Paragraphs [0113-0114] teach of the application of threshold parameters 
based on a determination that the number of the defects is greater than the specified threshold, increase the determined scanning frequency (see pp. [0102-0103], [0113-0114]; e.g., the reference of Drees utilizes the a fault detection and diagnostics layer/(FDD) to detect the one or more identified faults within received inputs by performing one or more of a plurality of analytical processes and strategies, such as using EWMA-based control strategies to detect error, and determining whether an error rate exceeds a threshold amount, such as a temperature error greater than a determined metric, in order to indicate that a network is working properly.  Paragraphs [0113-0114] teach of the application of threshold parameters against statistical as inputs 
The reference of Drees does not appear to explicitly recite the amended limitations of, “wherein the configuration analyzer is further to record the modification to the configuration of the configurations to correct the at least one defect that affects the consistency of the data related to the component”, and “bypass analysis related to the modification for future analysis of the configurations of the component of the data supply chain”.
The reference of Juels recites the limitations, 
“wherein the configuration analyzer is further to record the modification to the configuration of the configurations to correct the at least one defect that affects the consistency of the data related to the component” (see Fig. 4; see col. 5, lines 1-67; col. 6, lines 1-66; e.g., the reference of Juels serves as an enhancement to the teachings of the primary reference by providing tracking for the identification of counterfeits where at least an RFID system is utilized by manufacturers, distributors, and/or retailers to create, store and share observations of tags/products circulating in a supply chain. On each tag observation by a “reader”, an event indicator is created and stored in a local database, and comprises encapsulated information regarding the event/process.  An event is created when a tag enters a supply chain, and when it leaves out of the chain, 
“bypass analysis related to the modification for future analysis of the configurations of the component of the data supply chain” (see col. 11, lines 17-49; e.g., the reference of Juels teaches of relaxing a set of applicable rules in an Equation being utilized for the analysis of events being received in order to allow missing events of inconsistencies in genuine tag traces and in order to mitigate the effect of misevents by allowing a number of missing events between two reported time-consecutive events, reading on Applicant’s claimed limitation of bypassing analysis related to modification, as unnoticed generated clones due to misevents are modifications to the supply chain).

The combined references of Drees and Juels do not appear to recite the amended limitation of, “compare the change against a corresponding configuration rule pertaining to the component of the data supply chain, the configuration rule being a rule where an attribute that describes how a data stream originating from an input signal will be handled in a particular system should be compliant, to determine whether the change is at least one defect that affects consistency of data related to the component, wherein an inconsistency occurs when a tag or the data stream has one or more attributes that include different values in different systems and a defect is a non-compliance of the change with the configuration rule”.
The reference of Al Za’noun recites the limitation to, “compare the change against a corresponding configuration rule pertaining to the component of the data supply chain, the configuration rule being a rule where an attribute that describes how a data stream originating from an input signal will be handled in a particular system should be compliant, to determine whether the change is at least one defect that affects consistency of data related to the component, wherein an inconsistency occurs when a tag or the data stream has one or more attributes that include different values in different systems and a defect is a non-compliance of the change with the configuration rule” (see pp. [0034-0040]; e.g., the reference of Al Za’noun serves as an enhancement to the combined teachings of Drees and Juels by providing for the application of one or more of a plurality of modules and components {i.e. data testing module, error handler} tasked with performing various tests to check the data quality of data received from one or more of a plurality of data sources, where the data tests check for completeness and conformity and consistency, allowing data to be cleansed and loaded into target tables of a data repository for additional tests checking for consistency, integrity and duplicity.  Additional components such as a “data audit module” and “data monitoring module”, for example, perform data profiling, auditing and cleansing, further determining the structure and integrity of provided data, where “data profiling and auditing obtains a current assessment of data quality by creating measures to detect data defects as they enter the DQAM system 100, and identifies data dependencies so business rules and action steps can be developed to fix the data prior to loading into the data repository”.  The performance of the one or more modules and components of Al Za’noun perform the analysis/comparison of received data, accounting for factors such as, “accuracy, completeness, conformity, consistency, integrity, and duplication”.  Paragraphs [0037-0040] provide further discussion into the definition of each aforementioned factor, as well as the outcome of tests being performed on data by at least a data audit module for the identification of various errors, such as “ages out of range (e.g., 185 years old), addresses not conforming to predetermined formats (e.g., ST instead of street), invalid values, missing values (e.g., record contains a null value for a field but a value is required, such as for customer ID), different cultural rules for data formats, etc.”, reading on Applicant’s amended limitation, as defects, synonymous with errors, are detected through the analysis of received data being analyzed against/compared to one or more determined rules for factors such as domain checking, range checking and basic statistics, cross field verification, data format verification, reference field consolidation, referential integrity, duplicate identification, uniqueness and missing value validation, key identification, and data rule compliance) 
The combined references of Drees, Juels and Al Za’noun appear to be analogous art for being within the same field of endeavor as the claimed invention, which is data quality and the detection of inconsistencies within a supply chain.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of a plurality techniques for the checking of statistic values and parameters in regards to data quality analysis and data chain management, as taught by Al Za’noun, with the methods of Juels and Drees because it is often difficult to measure and monitor data accuracy, as well as implement fixes for inaccurate data in a timely manner. (Al Za’noun; [0003])


As for Claim 2, Drees teaches, the configuration scanner is further to scan components including the component of the data supply chain, and determine, based 
the configuration analyzer is further to analyze the configurations of the components of the data supply chain, detect, based on the analysis of the configurations of the components of the data supply chain, a change in at least one of the configurations of the components of the data supply chain and a change in a configuration of the data supply chain (see pp. [0057-0062]; e.g., the reference of Drees teaches of utilizing a fault detection and diagnostics (FDD) layer, which provides on-going fault detection of one or more building subsystems and devices by determining a specific identification of a faulty component or cause of a fault using detailed subsystem inputs available at the building subsystem integration layer, for example.  As discussed within paragraphs [0054-0055], configuration tools can be utilized to combine data from subsystems/event histories using conditional logic, allow users to define policies and responses, and determine faults through the analysis and comparison of data), and 
compare the change in the configuration of the data supply chain against another corresponding configuration rule to determine whether the change in the configuration of the data supply chain is another defect that affects consistency of further data related calculate and update performance indices, equivalent to Applicant’s teaching of using configuration rule data for further action and recording modifications.  As stated within paragraph [0061], once a fault is detected, an automatic diagnostic module can investigate the fault by initiating expanded data logging and error detection/diagnostics activities relative to the inputs, outputs, and systems related to the fault, reading on Applicant’s claimed invention). 


As for Claim 3, Drees teaches, where the configuration analyzer is further to in response to a determination that the change is the another defect that affects the consistency of the further data related to the data supply chain (see pp. [0054-0059]; e.g., the reference of Drees utilized components such one or more of a plurality of configuration tools, along with the fault detection and diagnostics layer/ FDD layer, to detect faults within received data by using analysis such as outlier analysis), 
determine, based on the another corresponding configuration rule, a further solution related to the another defect that affects the consistency of the further data related to the data supply chain (see pp. [0058-0061]; e.g., Paragraphs [0058-0059] calculate and update performance indices, equivalent to Applicant’s teaching of using configuration rule data for further action and recording modifications.  As stated within paragraph [0061], once a fault is detected, an automatic diagnostic module can investigate the fault by initiating expanded data logging and error detection/diagnostics activities relative to the inputs, outputs, and systems related to the fault, reading on Applicant’s claimed invention), and 
the configuration modifier is further to modify, based on the further solution related to the another defect that affects the consistency of the further data related to the data supply chain, the configuration of the data supply chain to correct the another defect that affects the consistency of the further data related to the data supply chain (see pp. [0048], [0054-0058], [0250-0254]; e.g., the reference of Drees provides that the established threshold parameter(s) serve as an indicator of normal behaviors within a specific statistic confidence and is used by a threshold parameter evaluator to identify one or more faults that have occurred.  Paragraphs [0048] & [0054-0058] teach of the utilization of configuration tools, which works in collaboration with a plurality of components, such as an integrated control layer and a fault detection and diagnostics layer/FDD, to allow a user to define how the integrated control layer should react to changing conditions in a system/subsystem by building and storing condition-response 
As for Claim 4, Drees teaches, where the configuration scanner is to determine, based on the scan of the component of the data supply chain, configurations of the component of the data supply chain by determining, based on the scan of the component of the data supply chain, backup files of the component of the data supply chain (see Fig. 4; see pp. [0057], [0060], [0064]; e.g., the reference of Drees teaches of the utilization of a fault detection and diagnostics layer/ (FDD layer), considered equivalent in function to Applicant’s configuration scanner/analyzer, which automatically diagnose and respond to detected faults within received inputs of the integrated control layer, directly from one or more building subsystems or devices, or from a smart grid.  The FDD can be configured to use statistical analysis of the historical building subsystem data in order to rapidly identify faults in equipment operation, for example.  Paragraphs [0060] & [0064] teach that one or more of a plurality of data can be used, such as performance models based on historical building equipment performance, and performance indices maintained within historical databases, which provide historical data corresponding to the one or more objects being analyzed). 


the configuration analyzer is further to analyze different versions of the backup files of the component of the data supply chain by comparing the different versions of the backup files of the component of the data supply chain (see pp. [0060], [0196-0197]; e.g., At least paragraph [0060] of Drees teaches of the utilization of a fault detection and diagnostics layer/ (FDD layer) which performs in an equivalent fashion to Applicant’s configuration scanner/analyzer, which automatically diagnose and respond to detected faults within received inputs of the integrated control layer, directly from one or more building subsystems or devices, or from a smart grid.  The FDD can be configured to use statistical analysis of the historical building subsystem data in order to rapidly identify faults in equipment operation, for example, through the use of one or more models, equivalent to version data of a component based on historical data.  Paragraphs [0196-0197] provide an example into the use of components’ “actual” performance metrics to one or more of a plurality of models, such as “Gordon-Ng “grey box” model”, and variations/versions of the models, in order to compare data for significant deviation and derive an appropriate variation of a model, such as the identification of a modified “Gordon-Ng “grey box” model”, for further improved use as it pertained to a corresponding object), 
detect, based on the analysis of the different versions of the backup files of the component of the data supply chain, the change in at least one of the versions of the backup files of the component of the data supply chain (see pp. [0060], [0196-0197]; e.g., At least paragraph [0060] of Drees teaches of the utilization of a fault detection and 
compare the change against the corresponding configuration rule to determine whether the change is the at least one defect that affects the consistency of the data related to the component (see pp. [0081-0084]; e.g., in collaboration with the methods discussed above within at least paragraphs [0060] & [0196-0197], components such as the automated measurement and validation layer allows for comparison of at least one of a plurality of baseline models to actual data aggregated from performance measurement of the one or more components over a defined period of time, for the validation of energy saving methods being used and compliance with standards, protocols and/or best practices). 


As for Claim 7, Drees teaches, where the configuration scanner is further to 
identify, based on the scan of the components of the data supply chain, versions of the backup files of the components of the data supply chain (see pp. [0104]; e.g., the Drees reference teaches of detecting one or more of a plurality of variations in measured data pertaining to particular objects being analyzed and relative to a trained 
the configuration analyzer is further to analyze different versions of the backup files of the components of the data supply chain by comparing the different versions of the backup files of the components of the data supply chain with respect to each 
detect, based on the analysis of the different versions of the backup files of the components of the data supply chain, the change in at least one of the versions of the backup files of the components of the data supply chain and a change in a backup file of the data supply chain (see pp. [0060], [0196-0197]; e.g., At least paragraph [0060] of Drees teaches of the utilization of a fault detection and diagnostics layer/ (FDD layer) which performs in an equivalent fashion to Applicant’s configuration scanner/analyzer, which automatically diagnose and respond to detected faults within received inputs of the integrated control layer, directly from one or more building subsystems or devices, or from a smart grid.  The FDD can be configured to use statistical analysis of the historical building subsystem data in order to rapidly identify faults in equipment operation, for example, through the use of one or more models, equivalent to version data of a component based on historical data.  Paragraphs [0196-0197] provide an example into the use of components’ “actual” performance metrics to one or more of a plurality of models, such as “Gordon-Ng “grey box” model”, and variations/versions of 
compare the change in the backup file of the data supply chain against another corresponding configuration rule to determine whether the change in the backup file of the data supply chain is another defect that affects consistency of further data related to the data supply chain (see pp. [0081-0084]; e.g., in collaboration with the methods discussed above within at least paragraphs [0060] & [0196-0197], components such as the automated measurement and validation layer allows for comparison of at least one of a plurality of baseline models to actual data aggregated from performance measurement of the one or more components over a defined period of time, for the validation of energy saving methods being used and compliance with standards, protocols and/or best practices). 

As for Claim 9, Drees teaches, where the configuration analyzer is further to determine whether the change is a security based change related to security of the component (see pp. [0047], [0090-0091]; e.g., the reference of Drees teaches of utilizing components such as the integrated control layer and control algorithm in order to analyze video security subsystem data inputs and make decisions and further adjustments to components, such as enabling energy saving within a building space, for example.  Paragraphs [0090-0091] discusses the implementation of configuration change adjustments to a smart building manager component within in-building/external 

As for Claim 11, Drees teaches, further comprising: a configuration controller, executed by the at least one hardware processor, to determine a scanning frequency of the component of the data supply chain based on the corresponding configuration rule (see pp. [0058-0061]; e.g., Paragraphs [0058-0059] teach of utilizing the FDD layer to identify faults and/or cause of the fault at the equipment, component and/or subsystem levels, and calculating determinations based on subsystem inputs and the automated fault detection module.  The automated fault detection module performs one or more of a plurality of analysis steps, such as outlier analysis and rule-based classification methods, to identify faults and calculate and update performance indices.  Paragraphs [0058-0060] teach of utilizing components such as an automatic fault detection module and automatic fault diagnostic module, which further utilize pattern recognition methods, pattern classification methods, rule-based classification methods, outlier analysis, etc., to determine faults, equivalent to Applicant’s teaching of using configuration rule data for further action.  As stated within paragraph [0061], once a fault is detected, an automatic diagnostic module can investigate the fault by initiating expanded data logging and error detection/diagnostics activities relative to the inputs, outputs, and systems related to the fault, reading on Applicant’s claimed invention by determining to expand/increase the diagnostic activities). 



As for Claim 13, Drees teaches, further comprising: a report generator, executed by the at least one hardware processor, to generate a report related to at least one of the change in the at least one of the configurations of the component of the data supply chain, the solution related to the at least one defect, or the modification, based on the solution related to the at least one defect, of the configuration of the configurations to 
As for Claim 14, Drees teaches, where the configuration modifier is further to determine a workflow order of components of the data supply chain to modify the configuration of the component of the data supply chain to correct the at least one defect that affects the consistency of the data related to the component (see pp. [0048], [0054-0058], [0250-0254]; e.g., Paragraphs [0048] & [0054-0058] teach of the utilization of configuration tools, which works in collaboration with a plurality of components, such as an “integrated control layer” and a “fault detection and diagnostics layer/FDD”, to allow a user to define how the integrated control layer should react to changing conditions in a system/subsystem by building and storing condition-response scenarios, and detecting and responding to the plurality of identified faults {i.e., loose damper linkage}.  The cited paragraphs [0250-0254] provide teachings into the monitoring and resolution of identified faults through the use of a fault resolution and tracking module, which tracks whether a fault was fixed and if the fix was effective, reading on Applicant’s claimed limitation). 

see pp. [0033-0037]; e.g., method for implementation integrating hardware and software components).

Independent Claim 19 amounts to a non-transitory computer readable medium comprising instructions that, when executed by one or more processors, performs the analysis within the system of Independent Claim 1.  Accordingly, Claim 19 is rejected for substantially the same reasons as presented above for Claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Drees; see Fig. 1A-B; see pp. [0033-0037]; e.g., method for implementation integrating hardware and software components).

As for Claim 21, Drees teaches, “where the configuration rule is related to a display accuracy of the component of the data supply change” (see pp. [0064-0065]; e.g., the cited paragraphs teach of monitoring and reporting faults detected by the analysis of one or more of a plurality of components such as the FDD layer, and having the ability to prioritize detected faults based on customer-defined criteria, the expected financial impact of the fault, and/or worthiness for further investigation, for example, which is then communicated to a human via a dashboard or other GUI).

As for Claim 22, Drees teaches, “where the configuration rule is related to an alert level related to operation of the component of the data supply change” (see pp. [0064-0065]; e.g., the cited paragraphs teach of monitoring and reporting faults detected by the analysis of one or more of a plurality of components such as the FDD layer, and having the ability to prioritize detected faults based on customer-defined criteria, the expected financial impact of the fault, and/or worthiness for further investigation, for example, which is then communicated to a human via a dashboard or other GUI).

As for Claim 23, Drees teaches of detecting faults using an enterprise integration layer suitable to support a variety of enterprise-level applications such as supply chain management systems {[0088]}.
The reference of Drees does not appear to explicitly recite the limitation of, “where the configuration analyzer is to analyze the configurations of the component of the data supply chain by comparing a current version of a configuration to a selected previous version of the configurations to determine whether a tag from a backup file has been deleted, altered, or created”.
The Juels reference teaches, “where the configuration analyzer is to analyze the configurations of the component of the data supply chain by comparing a current version of a configuration to a selected previous version of the configurations to determine whether a tag from a backup file has been deleted, altered, or created” (see 


As for Claim 24, Drees teaches of detecting faults using an enterprise integration layer suitable to support a variety of enterprise-level applications such as supply chain management systems {[0088]}.
The reference of Drees does not appear to explicitly recite the limitation of, “where, in response to a determination that the tag from a backup file has been deleted, altered, or created, the configuration analyzer is to analyze the tag relative to the corresponding configuration rule to determine whether the deletion, alteration, or creation is the at least one defect that affects the consistency of data related to the component”.
The Juels reference teaches, teaches, “where, in response to a determination that the tag from a backup file has been deleted, altered, or created, the 
The combined references of Drees and Juels appear to be analogous art for being within the same field of endeavor as the claimed invention, which is the detection of inconsistencies within a supply chain.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of tags indicative of inconsistencies generated by miswrites and misevents of a supply chain, as taught by Juels, with the method of Drees because The challenges of cloning and fragmentary supply chain visibility undermine the effectiveness of unique identifiers in clone detection. As such, authentic identifiers do not ensure authentic tags or goods. (Juels; col. 4, lines 29-32)


Response to Arguments
Applicant's arguments and amendments, with respect to the rejection(s) of Claims 1-7, 9, 11-14, 16, 18, 19 & 21-24  have been fully considered and are persuasive in part, with further explanation provided below to address Drees’ alleged failure to teach Applicant’s claimed subject matter.
Upon further consideration and in direct response to Applicant’s numerous claim amendments, a new ground(s) of rejection for Claims 1-7, 9, 11-14, 16, 18, 19 & 21-24 is made in view of Al Za’noun et al (USPG Pub No. 20130055042A1)


“Drees in view of Juels does not teach or suggest “compare the change against a corresponding configuration rule pertaining to the component of the data supply chain, the configuration rule being a rule where an attribute that describes how a data stream originating from an input signal will be handled in a particular system should be compliant to determine whether the change is at least one defect that affects consistency of data related to the component, wherein an inconsistency occurs when a tag or the data stream has one or more attributes that include different values in different systems and a defect is a non-compliance of the change with the configuration rule”, as recited in claim 1, as amended.
Examiner has been persuaded and is now utilizing the teachings of the Al Za’noun et al reference to read on Applicant’s amended claim language, with teachings being found at least within paragraphs [0034-0040].  Pertinent rationale in regards to Applicant’s claimed limitation has been discussed in detail within this communication above.

With respect to Applicant’s argument that:
“Drees does not teach or suggest “determine whether a number of the defects is greater than a specified threshold”, as recited in claim 1, as amended.”

Examiner is not persuaded, and, as discussed within the previous communication, contends that the number of errors detected is the metric being compared to a threshold in order to execute the successive, but conditional, limitation of increasing a determined scanning frequency.  As stated previously, Applicant’s limitation to, “determine...a number of the defects...greater than a specified threshold”, is being read on at least paragraph [0064], where frequency and times of occurrence of faults, as well as severity, are a few of a plurality of descriptors that can be used for the characterization of one or more aggregated faults, as faults can be categorized and 


With respect to Applicant’s argument that:
“Drees does not teach or suggest “based on a determination that the number of the defects is greater than the specified threshold, increase the determined scanning frequency”, as recited in claim 1, as amended.”

Examiner is not persuaded.  Paragraphs [0101-0102] provide an example in which “EWMA-based control strategies” relating to “exponentially weighted averages (EWMAs)” used to diagnose faults in an HVAC system, where one or more EWMA can be detected as exceeding a threshold, thus, causing a “saturation condition” determination and the issuance of a corresponding notification of the potential fault.  Stated previously, paragraph [0061] teaches of having the ability to provide expanded data logging and error detection/diagnostics activity relative to the inputs, outputs, and systems related to one or more of a detected fault, considered equivalent to Applicant’s teaching of increasing the determined scanning frequency by adjusting to the plurality of inputs and outputs relating to fault detection, and how they compare to predetermined constraints managed by at least a fault detection module.  For even further elaboration, paragraph [0076] teaches expanded user-driven load control, allowing a “smart building manager” to improve performance of systems and/or subsystems, such as implementing an internal power grid, as metrics are input, calculated and compared to predetermined constraints/rules.  


With respect to Applicant’s argument that:
Drees in view of Juels does not teach or suggest “record the modification to the configuration of the configurations to correct the at least one defect that affects the consistency of the data related to the component, and bypass analysis related to the modification for future analysis of the configurations of the component of the data supply chain”, as recited in claim 1, as amended.”

Examiner is not persuaded.  As recited within the previous communication, at least Figure 4 and column 5, lines 1-67 through column 6, lines 1-66 of Juels serves as an enhancement to the teachings of Drees by providing tracking for the identification of counterfeits representing faults/errors, where at least an RFID system is utilized by manufacturers, distributors, and/or retailers to create, store and share observations of tags associated with products circulating in a supply chain. On each tag observation by a “reader”, an event indicator is created and stored in a local database, comprising encapsulated information regarding the event/process.  An event is created when a tag enters a supply chain, and when it leaves out of the chain, as well as when additionally recognized events, such as a “misevent” {unreported event}, “misread” {unnoticed tag} and “miswrite” {failed write operation corrupting a tag’s memory}, is collected and correlated by at least a central detector.  The central detector component, affected by misevents, misreads and miswrites, has a global view of a supply chain for the detection of counterfeit products that have injected into a supply chain undetected. A Tailing technique can be used for a plurality of clone detection processes and accounts for tail modification, which is the modification of tail pointers {stored values in the tag memory} indicative of the most recently modified tail position or positions, and reading on Applicant’s claimed limitation concerning “...modification to the configuration of the relaxing a set of applicable rules in an Equation being utilized for the analysis of events being received in order to allow missing events of inconsistencies in genuine tag traces and in order to mitigate the effect of misevents by allowing a number of missing events between two reported time-consecutive events, reading on Applicant’s claimed limitation of bypassing analysis related to modification, as unnoticed, generated clones due to misevents are modifications to the supply chain.


With respect to Applicant’s argument that:
“With respect to claim 14, cited paragraphs [0048], [0054-0058], and [0250-0254] of Drees appear to describe general aspects related to fault detection, but do not teach or suggest '‘determine a workflow order of components of the data supply chain to modify the configuration of the component of the data supply chain to correct the at least one defect that affects the consistency of the data related to the component”

Examiner is not persuaded.  As stated within this communication, paragraphs [0048] & [0054-0058] teach of the utilization of configuration tools, which works in 


With respect to Applicant’s argument that:
“Juels fails to teach or suggest “comparing a current version of a configuration to a selected previous version of the configurations to determine whether a tag from a backup file has been deleted, altered, or created”, as recited in claim 23, or “analyze the tag relative to the corresponding configuration rule to determine whether the deletion, alteration, or creation is the ”

Examiner is not persuaded and maintains the rejections of Claims 23 & 24, respectively, and, as recited within the previous communication, at least Figure 4 and column 5, lines 1-67 through column 6, lines 1-66 of Juels serves as an enhancement to the teachings of Drees by providing tracking for the identification of counterfeits representing faults/errors, where at least an RFID system is utilized by manufacturers, distributors, and/or retailers to create, store and share observations of tags associated with products circulating in a supply chain. On each tag observation by a “reader”, an event indicator is created and stored in a local database, comprising encapsulated information regarding the event/process.  An event is created when a tag enters a supply chain, and when it leaves out of the chain, as well as when additionally recognized events, such as a “misevent” {unreported event}, “misread” {unnoticed tag} and “miswrite” {failed write operation corrupting a tag’s memory}, is collected and correlated by at least a central detector.  Tailing techniques can be used for a plurality of clone detection processes and accounts for tail modification, which is the modification of tail pointers {stored values in the tag memory} indicative of the most recently modified tail position or positions, and reading on Applicant’s claimed limitation concerning “...modification to the configuration of the configurations”, as modifications of tail pointers representative of stored values are modified in the event of false event consistency through detection of one or more clones, for example.


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Surendra et al (USPG Pub No. 20100125489A1) teaches a system and method for root cause analysis and early warning of inventory problems.
**Hoopes et al (USPG Pub No. 20090276669A1) teaches a method for processing and redirecting advanced shipping notices.
**Asenjo et al (USPG Pub No. 20140336791A1) teaches predictive maintenance for industrial products using big data. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								6/7/2021